                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


GREG MALENDA,

                       Plaintiff,

       v.                                            Civil Action 2:19-cv-167
                                                     Judge Edmund A. Sargus
                                                     Magistrate Judge Jolson


DAVID GRAY, et al.,

                       Defendants.


                    REPORT AND RECOMMENDATION AND ORDER

       This matter is before the Undersigned on the following: Defendants’ Motion to Dismiss

(Doc. 22); Plaintiff’s Motion for Preliminary Injunction (Doc. 14); Plaintiff’s Motion for Request

for Subpoena (Doc. 15); Plaintiff’s Motion to Amend Relief Requested (Doc. 32); Plaintiff’s

Motion for Production of Documents (Doc. 33); and Defendants’ Motions to Strike (Docs. 35, 36).

       For the following reasons, it is RECOMMENDED that Defendants’ Motion to Dismiss,

(Doc. 22), be GRANTED in part and DENIED in part.                  Specifically, the Undersigned

RECOMMENDS:

            •   DENYING Defendants’ Motion to Dismiss regarding Defendant Kolvec’s alleged
                strip search of Plaintiff;

            •   DISMISSING Defendants Aubry, Murphy, Weer, Hunyadi, Stanforth, Grey, and
                Litzenberger from this action;

            •   DISMISSING the following claims in their entirety:
                   o claims concerning the prison’s grievance system;
                   o claims regarding the law library; and
                   o claims for deliberate indifference to Plaintiff’s medical needs.

            •   DISMISSING without prejudice the following claims:
                   o claims for retaliation;
                    o claims pertaining to Plaintiff’s legal mail; and
                    o claims that Defendant Kuyrn changed, stole, manipulated, and deleted
                      Plaintiff’s legal files.

            •   DENYING Plaintiff’s Motion for Preliminary Injunction, (Doc. 14).

       As for the pending motions related to the pleadings and discovery, Plaintiff’s Motion to

Amend Relief Requested, (Doc. 32), is GRANTED, and Defendants’ Motions to Strike, (Docs.

35, 36), are DENIED. Plaintiff’s Motion for Request for Subpoena, (Doc. 15), and for Production

of Documents, (Doc. 33), are DENIED without prejudice.

   I. INTRODUCTION

       Plaintiff Greg Malenda is a pro se prisoner currently incarcerated at Belmont Correctional

Institution (“BCI”). Plaintiff has brought a myriad of constitutional claims against 17 BCI officials

and employees. (See Doc. 12). Broadly speaking, Plaintiff alleges that Defendants violated his

First, Fourth, Eighth, and Fourteenth Amendment rights by: (1) failing to provide an effective

grievance system; (2) retaliating against him for filing grievances against prison officials; (3)

opening and destroying his personal mail; (4) performing an unjustified strip search in front of his

dormitory; (5) denying him access to the courts by failing to provide adequate access to the prison

law library; and (6) depriving him mental health and medical treatment. (See generally id.).

       Plaintiff does not request any form of relief in his Amended Complaint. (See id.). But on

June 26, 2019, he moved to amend and requested the following injunctive relief:

       1. require all correctional staff to wear body cameras at all times;
       2. require random drug testing of all staff and contractors;
       3. require additional training on the proper treatment of inmates;
       4. require yearly de-escalation training;
       5. require additional training on handling the special needs of mentally ill and
          mentally challenged inmates;
       6. issue identifier badges to inmates with special needs;
       7. require video and audio recording of all mailroom processing;
       8. require better searches of all staff and contractors;



                                                 2
       9. require that all interactions with the Institutional Inspector and the Rule
           Infraction Board (“RIB”) be recorded and retained for five years;
       10. require that the prison’s grievance procedure be provided to the inmate without
           special request;
       11. require that the law library remain open and accessible for a minimum of 24
           hours a week with access to 15 computers;
       12. require that all cash slips be processed within one business day;
       13. require that all outgoing legal mail be processed within one business day;
       14. require that, during shake downs, inmates’ legal papers be retained and not
           discarded;
       15. bar retaliation for filing internal grievances; and
       16. provide inmates with rules regarding how to file grievances.

(Doc. 32).

       On May 9, 2019, Defendants filed a Motion to Dismiss for Failure to State a Claim. (Doc.

22). That Motion is now fully briefed and ripe for resolution. (See Docs. 22, 31, 34).

   II. STANDARD OF REVIEW

       Rule 12(b)(6) of the Federal Rules of Civil Procedure requires that a complaint “state a

claim to relief that is plausible on its face” to survive a motion to dismiss. Ashcroft v. Iqbal, 556

U.S. 662, 663–64, 678 (2009); Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007). In reviewing

the complaint, a court must construe it in favor of the plaintiff and accept all well-pleaded factual

allegations as true. Id. at 57. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (emphasis added) (citing Twombly, 550 U.S. at 556).

       On the other hand, a complaint that consists of “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” is insufficient. Twombly, 550 U.S. at 555; see also

Brown v. Matauszak, 415 F. App’x 608, 613 (6th Cir. 2011) (noting that a plaintiff must give

specific, well-pleaded facts, not just conclusory allegations). In other words, while “detailed

factual allegations” are not required under Fed. R. Civ. P. 8(a)(2)’s “short and plain statement”




                                                 3
rule, the law “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Iqbal, 556 U.S. at 677–78 (quotation marks and citations omitted).

       Furthermore, although pro se complaints are to be construed liberally, Haines v. Kerner,

404 U.S. 519, 520 (1972), “basic pleading essentials” are still required, Wells v. Brown, 891 F.2d

591, 594 (6th Cir. 1989). Stated differently, “[t]he requirement for liberal construction. . . does

not translate to ignoring a clear failure in the pleading to allege facts which set forth a cognizable

claim.” Kidd v. Neff, No. 1:12-cv-40, 2012 WL 4442526, at *2 (E.D. Tenn. Sept. 25, 2012

(dismissing pro se plaintiff’s “incredibly vague” complaint), see also Smith v. Breen, No. 09-2770,

2010 WL 2557447, at *6 (W.D. Tenn. June 21, 2010) (collecting cases). Ultimately, to avoid

dismissal, a plaintiff’s complaint “must contain either direct or inferential allegations with respect

to all the material elements” of his claims. Wittstock v. Mark A. Van Sile, Inc., 330 F.3d 899, 902

(6th Cir. 2003) (citing Tahfs v. Proctor, 316 F.3d 584, 590 (6th Cir. 2003)).

   III. DISCUSSION

       Defendants raise three primary arguments in support of their motion to dismiss: (1) the

Leaman Doctrine bars Plaintiff’s claims; (2) Plaintiff’s Amended Complaint fails to satisfy basic

pleading standards; and (3) Plaintiff fails to state an adequate claim for relief under 42 U.S.C.

§ 1983. (See generally Doc. 22).

       A. The Leaman Doctrine

       First, Defendants assert that, as a threshold issue, the Leaman Doctrine bars Plaintiff from

pursuing his claims in federal court. (Id. at 7–10). The Leaman Doctrine provides that a plaintiff

waives his right to pursue federal claims if he first pursued those claims in the Ohio Court of

Claims. Leaman v. Ohio Dept. of Mental Retardation & Developmental Disabilities, 825 F.2d

946, 952 (6th Cir. 1987). Before applying the Leaman Doctrine, the federal court must make the



                                                  4
“factual determination” that the “pro se litigant knowingly, intelligently, and voluntarily waived

his federal claims when filing suit in the Ohio Court of Claims.” Asley v. Cooper, No. 1:16-CV-

338, 2017 WL 4857605, at *3 (S.D. Ohio Oct. 25, 2017), report and recommendation adopted sub

nom. Easley v. Cooper, No. 1:16CV338, 2017 WL 5594125 (S.D. Ohio Nov. 21, 2017) (citation

omitted). In making this factual determination, courts consider the pro se litigant’s prior litigation

experience and whether the pleadings demonstrate “an above-average understanding of the law for

a pro se litigant.” Williams v. Smith, No. 05-CV-845, 2006 WL 2192470, at *10 (S.D. Ohio Aug.

1, 2006). Specifically, courts consider “the coherency of [the litigant’s] filings in both the federal

and Court of Claims matters, and whether the litigant referenced the statutory waiver provision in

the filings.” Troche v. Crabtree, No. 1:12-CV-176, 2014 WL 2211012, at *2 (S.D. Ohio May 28,

2014).

         Here, Defendants contend that the Leaman Doctrine applies because Plaintiff is an

experienced litigator. They rely in part on the fact that Plaintiff has made three separate filings in

this matter. (Doc. 22 at 9–10). But these filings were made within several days of each other and

do not support a finding that Plaintiff has “extensive prior [ ] experience” litigating prisoner civil

rights claims in federal courts. See Lenoir v. Ohio Dep’t of Rehab. & Corr., No. 1:17-CV-586,

2019 WL 3892470, at *4 (S.D. Ohio Aug. 16, 2019), report and recommendation adopted, No.

1:17-CV-586, 2019 WL 4168968 (S.D. Ohio Sept. 3, 2019) (collecting cases and declining to

apply the Leaman Doctrine to plaintiff’s first prisoner civil rights lawsuit filed in federal court).

         Defendants also assert that Plaintiff’s pleadings reflect those of an experienced litigator,

contending that Plaintiff “properly captioned the case, cited accurate jurisdictional statutes, and

cited relevant statutes for his constitutional claims in his Court of Claims filing.” (Doc. 22 at 9–

10). The Undersigned is not convinced. Plaintiff’s Amended Complaint does not demonstrate “an



                                                  5
above-average understanding of the law for a pro se litigant such that his filing of the state matter

can be deemed a knowing, intelligent, and voluntary waiver of his right to proceed with his federal

claims.” Troche, 2014 WL 2211012, at *3 (quotation marks and citation omitted). To the contrary,

Plaintiff’s Amended Complaint contains multiple spelling errors, minimal factual allegations, and

no reference to statutory waiver. See, e.g., id. (finding that plaintiff did not knowingly and

voluntarily waive his claims where “[t]he pleading [was] hand-written, contain[ed] multiple

spelling errors, and minimal factual allegations”).

       In sum, neither Plaintiff’s prior litigation experience nor the substance of his pleadings

demonstrate that he is an experienced litigator. The Undersigned therefore finds that Plaintiff did

not make a knowing, intelligent, and voluntary waiver of his right to pursue his claims in federal

court, and, consequently, the Leaman Doctrine does not apply.

       B. Sufficiency of the Pleadings

       The Undersigned turns now to Defendants’ argument regarding the sufficiency of

Plaintiff’s Amended Complaint. At a high level, Defendants argue that Plaintiff’s Amended

Complaint fails to satisfy basic pleading standards and must be dismissed under Rule 12(b)(6) of

the Federal Rules of Civil Procedure. (Doc. 22 at 10–11). The Undersigned finds some merit in

this argument.

       As noted, to survive a motion to dismiss, a plaintiff must “plead[] factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. And, while “detailed factual allegations” are not required, the

Federal Rules of Civil Procedure require “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Iqbal, 556 U.S. at 677–78 (quotation marks and citations omitted). At




                                                 6
base, the purpose of this requirement is to “give the defendant fair notice of what the claim is and

the grounds upon which it rests.” Id. (citation omitted).

       Here, much of Plaintiff’s Complaint fails to satisfy basic pleading requirements. Several

examples from Plaintiff’s Amended Complaint are illustrative.

       9) Defendant sergeant Weer is accused of failed to address the complaint made on
       defendant Everhart and Sattler, failed to investigate the report. These doings
       violated and deprived plaintiff of his 1st Amendment against the United States
       Constitution, when he deprived plaintiff of his right to exercise his freedom of
       speech and to petition the government for a redress of grievance, and a violation
       against the 4th , Amendment against the United States Constitution when defendant
       deprived plaintiff for unreasonable search and seizers, and defendant violated
       plaintiff 8th, Amendment right against the United States Constitution when he was
       deprived by defendant for causing cruel and unusual punishments when defendant
       acted indifference against the policy of Administrative Rules of ethical practices.
       Plaintiff was also deprived his 14th Amendment against the United States
       Constitution when defendant is deprived liberty without a chance of Due Process
       of law and equal protection to his prison rights.

       10) Defendant E. Hunyadi is accused of failed to address the complaint made on
       defendant Everhart, all staff, failed to investigate the reports. These doings violated
       and deprived plaintiff of his 1st Amendment against the United States Constitution,
       when he deprived plaintiff of his right to exercise his freedom of speech and to
       petition the government for a redress of grievance, and a violation against the 4th ,
       Amendment against the United States Constitution when defendant deprived
       plaintiff for unreasonable search and seizers, and defendant violated plaintiff 8th,
       Amendment right against the United States Constitution when he was deprived by
       defendant for causing cruel and unusual punishments when defendant acted
       indifference against the policy of Administrative Rules of ethical practices.
       Plaintiff was also deprived his 14th Amendment against the United States
       Constitution when defendant is deprived liberty without a chance of Due Process
       of law and equal protection to his prison rights.

(Doc. 12 at 5).

       As the above examples demonstrate, Plaintiff’s Amended Complaint fails to set forth

detailed factual content, let alone facts that support each element of his constitutional claims. See

Iqbal, 556 U.S. at 678. Rather, he resorts to conclusory factual allegations before seemingly

copying and pasting vague conclusions of law. “[I]n the context of a civil rights claim, . . .



                                                 7
conclusory allegations of unconstitutional conduct without specific factual allegations fail to state

a claim.” Harden-Bey v. Rutter, 524 F.3d 789, 796 (6th Cir. 2008).

       But despite this deficiency, the Undersigned takes Plaintiff’s allegations seriously, and

given his pro se status, will consider each of his constitutional claims on their merits.

       C. Constitutional Claims

            1. Supervisory Liability

       First, Defendants argue that Plaintiff’s Amended Complaint must be dismissed because it

does not allege[] that Defendants were personally involved in the violation of his constitutional

rights.” (Doc. 22 at 11–13).

       “[T]he Sixth Circuit requires some sort of direct involvement, whether through

encouragement, participation, or at the very least knowing acquiescence, in order to impose

liability under § 1983.” Lupo v. Voinovich, 235 F. Supp. 2d 782, 793 (S.D. Ohio 2002). And,

relevant here, “[s]upervisory liability cannot be imposed in a Section 1983 action based on a theory

of respondeat superior without proof of personal involvement.” Dillingham v. Millsaps, 809 F.

Supp. 2d 820, 844 (E.D. Tenn. 2011) (citing Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 80–81

(6th Cir. 1995)). Rather, to establish supervisory liability, “there must be a showing that the

supervisor encouraged the specific incident of misconduct or in some other way directly

participated in it.” Rayburn v. Blue, 154 F. Supp. 3d 523, 531 (W.D. Ky. 2015) (quotation marks,

citations, and alterations omitted). In other words, “[l]iability of supervisory personnel must be

based on more than merely the right to control employees” and “cannot be based upon a mere

failure to act.” Id. (quotation marks, citation, and alteration omitted).

       Here, Plaintiff seeks to impose liability on four Defendants for failing to act. Specifically,

he accuses: Defendant Weer of “fail[ing] to address the complaint made on defendants Everhart



                                                  8
and Sattler” and of “fail[ing] to investigate the report,” (Doc. 12 at 5), Defendant Hunyadi of

“fail[ing] to address the complaint made on defendant Everhart and all staff” and of “fail[ing] to

investigate the reports,” (id.), Defendant Stanforth, BCI’s chief medical supervisor, of “fail[ing]

to address the ‘Chris Aubrey’ complaint made on defendants Murphy” and “fail[ing] to investigate

the report,” (id.), and Defendant Grey, the warden of BCI, of “fail[ing] to address the complaints

made on all defendants and fail[ing] to investigate any reports,” (id. at 6).

       Plaintiff does not allege that these Defendants were directly involved in, encouraged,

implicitly authorized, or otherwise approved the alleged unconstitutional conduct, and

consequently, he has failed to state a claim for supervisory liability. See Leach v. Shelby Cty.

Sheriff, 891 F.2d 1241, 1246 (6th Cir. 1989); see, also Groomes, 2008 WL 4057763, at *4

(allegations that a defendant “mishandled a grievance or failed to investigate a complaint” do not

meet the “[t]he standard” for supervisory liability) (citing George v. Smith, 507 F.3d 605, 609 (7th

Cir. 2007) (“Ruling against a prisoner on an administrative complaint does not cause or contribute

to the [constitutional] violation. A guard who stands and watches while another guard beats a

prisoner violates the Constitution; a guard who rejects an administrative complaint about a

completed act of misconduct does not.”)).

       Because Plaintiff has failed to state a claim for supervisory liability, it is RECOMMENDE

that Defendants’ Motion to Dismiss these claims be GRANTED and that Defendants Weer,

Hunyadi, Stanforth, and Grey be DISMISSED.

            2. Ineffective Grievance System

       Second, Plaintiff takes issue with the prison’s grievance system. Specifically, he accuses:

Defendant Haley of “illegally stopp[ing] communications to the grievance process, (Doc. 12 at 3),

Defendant Kolvek of “illegally chang[ing] documents and statements once confronted with



                                                  9
grievances by plaintiff, and post dating write ups,” (id.), Defendant Sattler of “bargaining with

other inmates to find if she was written up in the grievance process by plaintiff,” (id.), Defendant

Haggerty of failing to “review properly filed grievances, against the officials under his control,”

(id.), Defendant Aubry of “fail[ing] to answer kites, informal complaints and investigating mental,

emotional abuse by staff, workers,” (id. at 4), Defendant Taylor of failing to “review properly filed

grievances against the officials under his control,” (id. at 7), and Defendant Callerick of “not

reviewing properly filed grievances against the officials under his control,” (id.).

       As Defendants note, “[t]here is no cause of action for the improper adjudication of, or

failure to adjudicate, an inmate’s grievances.” Taylor v. Luttrell, No. 06-2522-AN/V, 2008 WL

4065927, at *5 (W.D. Tenn. Aug. 27, 2008); see also Irvin v. Fluery, No. 2:07-cv-117, 2007 WL

3036493, at *3 (W.D. Mich. Oct. 16, 2007) (“[T]he Sixth Circuit and other circuit courts have held

that there is no constitutional right to access to an institutional grievance procedure.”).

       Because Plaintiff has no constitutional right to an effective prison grievance system, it is

RECOMMENDED that Defendants’ Motion to Dismiss these claims be GRANTED. And, as this

is the only claim lodged against Defendant Haley, it is RECOMMENDED that he be DISMISSED.

See, e.g., Groomes, 2008 WL 4057763, at *4 (“Plaintiff also cannot sue any defendant for refusing

to give him a grievance form, or for improperly handling or processing his grievances, because

there is no cause of action for the improper adjudication of, or failure to adjudicate, in inmate’s

grievances.”).

            3. Retaliation

       Third, Plaintiff contends that a number of Defendants retaliated against him for filing

grievances. Specifically, he alleges that: Defendant Kolvek retaliated against him and destroyed

his property, (Doc. 12 at 3), that Defendant Sattler harassed him and “illegally stopped [his] drug



                                                  10
treatment” in retaliation “for practicing his grievance rights,” (id.), that Defendant Haggerty

retaliated against him “for writing and practicing his grievance rights,” (id.), that Defendant

Everhart “destroyed [his] property once [he] used the grievance procedure attesting to his

supervision,” (id. at 5), that Defendant Taylor improperly opened his outgoing mail in “retaliation

to stop [him] from stating the wrongs by his officers,” (id. at 7), that Defendant Callerick retaliated

against him “for writing and practicing his grievance rights,” (id.), and that Defendant Meager

opened his legal mail in “retaliation to stop [him] from stating the wrongs by his officers,” (id.).

        “Retaliation on the basis of a prisoner’s exercise of his First Amendment rights violates the

Constitution.” Harbin-Bey v. Rutter, 420 F.3d 571, 579 (6th Cir. 2005) (citation omitted).

        In order to establish a First Amendment retaliation claim, a plaintiff must prove
        that: (1) the plaintiff engaged in protected conduct; (2) an adverse action was taken
        against the plaintiff that would deter a person of ordinary firmness from continuing
        to engage in that conduct; and (3) there is a causal connection between elements
        one and two—that is, the adverse action was motivated at least in part by the
        plaintiff’s protected conduct.

Id.

        Here, Plaintiff’s Amended Complaint fails to satisfy this test. To start, some of his claims

allege simply that an officer or staff member “retaliated against him for filing grievances.” (See

Doc. 12 at 3,7). These allegations address only the first requirement—that Plaintiff engaged in

protected conduct—and therefore fail to state a plausible claim for retaliation.

        Plaintiff also accuses Defendants of destroying his property and opening or tampering with

his mail in retaliation for filing grievances. Assuming that these allegations satisfy the first two

requirements, they fail to satisfy the third. To show causation, the plaintiff must set forth sufficient

facts to demonstrate a plausible causal connection between the plaintiff’s protected activity and

the alleged unconstitutional conduct. See Hill v. Lappin, 630 F.3d 468, 475 (6th Cir. 2010). More

specifically, the prisoner must show that the defendants’ adverse action was taken “at least in part

                                                  11
to retaliate against the prisoner for engaging in protected conduct.” Id. In the context of summary

judgment, where a prisoner must meet a higher burden, courts generally require some evidence of

retaliatory motive. See id. At the pleading stage, however, circumstantial evidence of retaliatory

motive is often sufficient. See id. “This circumstantial evidence can include the disparate

treatment of similarly situated individuals or the temporal proximity between the prisoner’s

protected conduct and the official’s adverse action.” Id. at 475–76.

       Here, Plaintiff does not provide circumstantial evidence of retaliatory motive that would

allow the Undersigned to infer that Defendants improperly handled his mail, at least in part, due

to his filing of grievances. “[A]lleging merely the ultimate fact of retaliation,” as Plaintiff does

here, “is insufficient to state . . . a claim under § 1983.” Jones v. Caruso, No. 1:10-CV-812, 2011

WL 1467647, at *9 (W.D. Mich. Apr. 14, 2011) (quotation marks, citation, and alteration omitted);

see, also White v. Stephens, No. 13-CV-2173-JDT-TMP, 2015 WL 6038014, at *8 (W.D. Tenn.

Aug. 28, 2015), report and recommendation adopted, No. 13-2173-JDT-TMP, 2015 WL 6038824

(W.D. Tenn. Oct. 15, 2015) (dismissing “vague and conclusory” retaliation claims where

complaint did not plausibly show that defendants were aware of or took action in response to

plaintiff’s protected conduct); Cox v. Jackson, 579 F. Supp. 2d 831, 848 (E.D. Mich. 2008)

(dismissing retaliation claims where “plaintiff merely allege[d] that the defendants took various

actions against him in retaliation for his having filed grievances” but did not “allege any specific

facts showing a causal connection between defendants’ action and his filing of grievances”).

       Consequently, the Undersigned concludes that Plaintiff has failed to state a plausible

retaliation claim. But, given the gravity of the allegations pertaining to Defendants’ handling of

his legal mail, it is RECOMMENDED that Defendants’ Motion to dismiss these claims be




                                                12
GRANTED IN PART and that Plaintiff be granted leave to amend. Specifically, Plaintiff may

have thirty (30) days to amend these claims.

            4. Denial of Access to the Courts

       Plaintiff also alleges that Defendants Terek, Haggerty, Kuyrn, Taylor, Callerick, Meager,

and Litzenberger denied him access to the courts. These allegations fall into two general

categories—claims regarding his legal mail and claims regarding access to the prison’s law library.

                   a. Legal Mail

       First, Plaintiff accuses several Defendants of interfering with his legal mail. Specifically,

he alleges that Defendants Haggerty and Taylor opened his mail without going through the proper

procedures, (Doc. 12 at 3, 7), that Defendant Callerick opened his outgoing and incoming legal

mail and provided it to him without post-dates or return addresses, (id.), and that Defendant Meager

failed to send out legal mail, withheld legal exhibits, opened his legal mail, ripped off postage

dates and return addresses, delivered mail late, and sent mail late, (id.).

       “A prisoner’s right to receive mail is protected by the First Amendment, but prison officials

may impose restrictions that are reasonably related to security or other legitimate penological

objectives.” Sallier v. Brooks, 343 F.3d 868, 873 (6th Cir. 2003) (citation omitted). When the

prisoner’s mail is “legal mail,” there is a “heightened concern with allowing prison officials

unfettered discretion to open and read an inmate’s mail because a prison’s security needs do not

automatically trump a prisoner’s First Amendment right to receive mail,” especially when it

impacts “the prisoner’s legal rights, the attorney-client privilege, or the right of access to the

courts.” Id. at 874.

       The Ohio Department of Rehabilitation and Correction (the “ODRC”) has developed

special protocols for the handling of inmate mail. ODRC policy 75-MAL-01 provides that “[a]ll



                                                  13
incoming mail, except legal mail, shall be processed in an area located outside of the facility or in

an area of the facility designated by the managing officer and approved by the appropriate regional

director to minimize possible exposure.” It defines “legal mail” as “[m]ail addressed to an inmate

clearly bearing the return address of an attorney-at-law, a public service law office, a law school

legal clinic, court of law, or the Correctional Institution Inspection Committee [ ].” See ODR 75-

MAL-01. Legal mail “may be opened and inspected for contraband only in the presence of the

inmate-addressee.” Id.

          Here, while Plaintiff accuses Defendants of opening his legal mail in violation of ODRC

policy, he does not provide any information regarding the contents of the mail. In fairness, he

alleges that Defendants tampered with his mail and removed postage dates and return labels, and

it is therefore possible that he may not have important information about the mail in question. But,

to state a cognizable claim, the Undersigned must somehow make the finding that the mail was

“legal mail.” Sallier, 343 F.3d at 873 (whether mail is “legal mail” is a question of law for the

court).

          On the face of the pleadings, the Undersigned cannot make that finding. See, e.g., Rowser

v. Ohio, No. 5:12CV0610, 2013 WL 123784, at *15 (N.D. Ohio Jan. 9, 2013), aff’d (Dec. 4, 2013)

(finding that there was “no indication” from plaintiff’s complaint that a letter from the Department

of Justice was “legal mail” because his complaint did not reveal the purpose or contents of the

letter); Nicklay v. Brand, No. 1:08CV330, 2008 WL 4738386, at *2 (W.D. Mich. Oct. 27, 2008)

(dismissing claim where Plaintiff did not allege that the “alleged incoming ‘legal’ mail was from

a court or attorney or otherwise identifiable as confidential legal mail that would implicate First

Amendment rights”).




                                                 14
         The Undersigned finds that Plaintiff has failed to state a First Amendment claim regarding

Defendants’ handling of his mail. In light of the heightened concern with prisoners’ legal mail, it

is RECOMMENDED that Defendants’ Motion to Dismiss these claims be GRANTED IN PART

and that Plaintiff be granted leave to amend these claims. Plaintiff may have 30 days to do so.

                    b. Access to Law Library

         Plaintiff also alleges that Defendants Kuyrn and Litzenberger denied him access to the law

library. More specifically, he accuses Defendant Kuyrn “of depriving [him] the hours to litigate

and research in the law library,” of “not opening the library to the mandates of Federal hours that

is allowed,” and “of coming to work when ever [she] wants to and depriving plaintiff to access the

courts,” (id. at 6), and Defendant Litzenberger of “not opening the library to the mandates of

Federal hours that is allowed,” and of “letting his employees come to work when ever they want

to,” (id.).

         “Prison officials are free to reasonably regulate the time, place, and manner in which library

facilities are used so long as inmates are assured meaningful access to the courts.” Kendrick v.

Bland, 586 F. Supp. 1536, 1550 (W.D. Ky. 1984). Accordingly, inmates are not guaranteed “some

minimum amount of time in the prison law library.” Walker v. Mintzes, 771 F.2d 920, 932 (6th

Cir. 1985). Rather, as the Sixth Circuit has noted, “[w]e are concerned with a right of access to

the courts, not necessarily to a prison law library.” Id. (emphasis in original). Therefore, to state

a claim for access to the courts, a prisoner mus[t] demonstrate that the alleged [library]

shortcomings have hindered his efforts to pursue a legal claim.” Tarpley v. Jefferson Cty.

Commissioners, No. 2:09-CV-00199, 2010 WL 5819058, at *4 (S.D. Ohio Dec. 13, 2010) (citing

Lewis v. Casey, 518 U.S. 343, 351 (1996)).




                                                  15
       Here, Plaintiff states in conclusory fashion that he was denied access to the courts. Yet he

does not allege that his inability to use the law library at certain times prejudiced his ability to

litigate a specific claim. Cf. Colvin v. Schaublin, 31 F. App’x 170, 172 (6th Cir. 2002) (holding

that plaintiff stated a cognizable access to the courts claim where he “was afforded very limited

access to the law library in which to file a time-sensitive motion regarding his post-conviction

appeal”). Nor does he allege that he has been denied access to the law library altogether. See,

e.g., Thomas v. Campbell, 12 F. App’x 295, 297 (6th Cir. 2001) (“As Thomas admits that he has

had access to the prison library, but just not as often as he desires, no constitutional violation has

been established.”).

       Consequently, the Undersigned finds that Plaintiff’s allegations regarding his access to the

law library fail to state a claim. See, e.g., Russell v. Bailey, No. 1:09-CV-878, 2011 WL 1337138,

at *6 (S.D. Ohio Mar. 16, 2011), report and recommendation adopted, No. 1:09CV878, 2011 WL

1326422 (S.D. Ohio Apr. 6, 2011) (granting motion to dismiss, noting that “when an inmate alleges

his access to the courts was denied because he was denied access to the prison library or certain

books, he fails to state a claim for relief absent any showing of prejudice to his litigation”). It is

therefore RECOMMENDED that Defendants’ Motion to Dismiss these claims be GRANTED.

And, as this is Plaintiff’s only claim against Defendant Litzenberger, it is RECOMMENDED that

he be DISMISSED from this action.

       As for Defendant Kuyrn, Plaintiff alleges that she changed, stole, manipulated, and deleted

his legal files. (Doc. 12 at 6). It is RECOMMENDED that Defendants’ Motion to Dismiss these

claims be GRANTED IN PART and that Plaintiff be granted leave to amend. Plaintiff shall have

thirty (30) days to amend his pleadings to state a plausible access to the courts claim. The Court

notes that an access to the courts claim requires a showing that Defendants’ conduct actually



                                                 16
prejudiced his ability to litigate a nonfrivolous legal claim. See, e.g., Russell v. Bailey, No. 1:09-

CV-878, 2011 WL 1337138, at *6 (S.D. Ohio Mar. 16, 2011), report and recommendation

adopted, No. 1:09CV878, 2011 WL 1326422 (S.D. Ohio Apr. 6, 2011) (dismissing complaint

where plaintiff did not allege “that after defendant allegedly deleted his research files that he was

unable to recreate his research or legal filings in a timely manner”) (citations omitted).

                                5. Strip Searches

       Next, Plaintiff alleges that Defendant Mike Kolvek “illegal[ly] strip search[ed] [him] in

front of the entire dorm.” (Doc. 12 at 3). In moving to dismiss, Defendants do not deny that the

alleged strip search took place, nor do they attempt to show that it was reasonable. Rather, they

assert simply that prisons are given wide deference to perform strip searches and that routine strip

searches do not automatically violate the Fourth Amendment. (See Doc. 22 at 19–20).

       Defendants are correct that prisons are afforded broad discretion to maintain security and

that strip searches are not “per se unconstitutional.”           Long v. Henry Cnty. Jail, No.

117cv01141JDBCGC, 2018 WL 4839088, at *2 (W.D. Tenn. Oct. 4, 2018); see also Stoudemire

v. Michigan Dep’t of Corr., 705 F.3d 560, 572 (6th Cir. 2013) (noting that, given the difficulties

of operating a prison, correctional officers must have discretion in choosing how to respond to

these difficulties). But, strip searches are, by their “very nature an extreme intrusion upon personal

privacy,” and therefore, “instinctively give[] us . . . pause.” Stoudemire, 705 F.3d at 572 (quotation

marks and citations omitted).

       In considering whether a particular search is reasonable, courts balance the prison’s need

for the search with the “invasion of personal rights that the search entails.” Salem v. Michigan

Dep’t of Corr., 643 F. App’x 526, 530 (6th Cir. 2016) (quotation marks and citations omitted).

Specifically, courts “consider the scope of the particular intrusion, the manner in which it is



                                                 17
conducted, the justification for initiating it, and the place in which it is conducted, while also

examining obvious, easy alternatives that accommodate the inmate’s privacy interests at little cost

to valid penological objectives.” Id. (quotation marks and citations omitted). Relevant here, “strip

searches performed in view of other inmates without a legitimate penological justification” violate

the Constitution. Id. (citation omitted).

       While not artfully pled, Plaintiff alleges that Defendant Mike Kolvek “illegal[ly] strip

search[ed] [him] in front of the entire dorm.” (Doc. 12 at 3). Obviously, “a strip search is more

invasive when it is performed where other people can see the person being stripped.” Stoudemire,

705 F.3d at 573. Cf. Hargrove v. Frisby, No. 1:17-CV-748, 2018 WL 2937466, at *3 (S.D. Ohio

June 12, 2018), report and recommendation adopted, No. 1:17CV748, 2018 WL 3437074 (S.D.

Ohio July 17, 2018) (dismissing Fourth Amendment claim where plaintiff failed to allege that

defendants conducted the strip search in a place where he was overly exposed to public view).

       Given the nature of strip searches generally, and the fact that Plaintiff alleges that he was

strip searched in public, Plaintiff’s claim against Defendant Kolvek survives Defendants’ Motion

to Dismiss. Accordingly, it is RECOMMENDED that Defendants’ Motion to Dismiss this claim

be DENIED.

                               6. Deliberate Indifference of Medical Needs

       Finally, Plaintiff alleges that he was denied mental health and medical treatment. (See,

e.g., Doc. 12 at 4 (alleging that Defendant Aubry “depriv[ed] plaintiff mental health medical

treatment” and failed to investigate mental and emotional abuse by staff workers); id. (alleging

that Defendant Murphy failed to provide him “fair medical treatment, and refused to give [him]

medical eyeglasses that [he] purchased with his own funds”)).




                                                18
       The Eighth Amendment to the United States Constitution protects individuals against cruel

and unusual punishment and includes the rights of prisoners to be provided with adequate medical

care. Farmer v. Brennan, 511 U.S. 825, 832 (1994). These claims have an objective and subjective

component. The objective prong “requires a plaintiff to show that the medical need at issue is

sufficiently serious.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011) (quotation marks

and citation omitted). “A medical need is sufficiently serious if it has been diagnosed by a

physician that has mandated treatment or it is so obvious that even a lay person would easily

recognize the need for medical treatment.” Burgess v. Fischer, 735 F.3d 462, 476 (6th Cir. 2013)

(citation omitted). The subjective prong requires the court to determine whether “prison officials

ha[d] a sufficiently culpable state of mind in denying medical care.” Alspaugh, 643 F.3d at 169

(citation omitted). “Under the subjective component, the plaintiff must establish that the defendant

knew of or disregarded an excessive risk to inmate health or safety.” Broyles v. Corr. Med. Servs.,

Inc., No. 08-1638, 2009 WL 3154241, at *2 (6th Cir. Jan. 23, 2009) (citation omitted).

       Here, Plaintiff has failed to set forth a plausible Eighth Amendment claim. To start, his

allegations that Defendants Aubry and Murphy deprived him treatment are entirely conclusory and

do not satisfy either prong of the above test.

       The same is true for Plaintiff’s allegation that Defendant Murphy refused to provide him

with eyeglasses. Under some circumstances, “the denial of prescription glasses may result in a

sufficiently serious harm under the Eighth Amendment.” Summers v. Teasley, No. 4:16CV-P141-

JHM, 2017 WL 1228420, at *4 (W.D. Ky. Mar. 31, 2017). But Plaintiff does not allege that he

has suffered any harm. Compare Koehl v. Dalsheim, 85 F.3d 86, 87–88 (2d Cir. 1996) (finding

sufficiently serious medical need where plaintiff needed specifically prescribed, tinted eyeglasses

to prevent severe double vision and loss of depth perception) with Summers, 2017 WL 1228420,



                                                 19
at * 4 (no Eighth Amendment violation where plaintiff failed to allege any facts showing that the

deprivation of his eye glasses resulted in any harm other than headaches, which constituted “no

more than a de minimis injury”).

        Consequently, because Plaintiff has failed to allege a serious medical need, it is

RECOMMENDED that Defendants’ Motion to Dismiss these claims be GRANTED. Because no

other cognizable claims against Defendants Murphy and Aubry remain, it is recommended that

they be DISMISSED from this action.

    IV. OTHER MOTIONS

        A. Motion for Preliminary Injunction

        Plaintiff has also moved for a preliminary injunction enjoining prison officials from

retaliating against him for filing grievances. (Doc. 14). His allegations are similar to those in his

Amended Complaint. For example, he alleges that Defendants opened, withheld and tampered

with his legal mail. (Id. at 2).

        “A preliminary injunction is an extraordinary measure that has been characterized as ‘one

of the most drastic tools in the arsenal of judicial remedies.’” ACLU v. McCreary Cty., 354 F.3d

438, 444 (6th Cir. 2003) (quoting Hanson Trust PLC v. ML SCM Acquisition Inc., 781 F.2d 264,

273 (2d Cir. 1986)). When considering a motion for preliminary injunction, a district court must

balance four factors: “(1) whether the movant has a strong likelihood of success on the merits; (2)

whether the movant would suffer irreparable injury without the injunction; (3) whether issuance

of the injunction would cause substantial harm to others; and (4) whether the public interest would

be served by issuance of the injunction.” City of Pontiac Retired Employees Ass’n v. Schimmel,

751 F.3d 427, 430 (6th Cir. 2014) (en banc) (citation and internal quotation marks omitted).




                                                 20
       Under the first factor, to establish a strong likelihood of success on the merits, the movant

must demonstrate “more than a mere possibility” of success. Nken v. Holder, 556 U.S. 418, 435

(2009). This requires, “at a minimum,” a movant to show “serious questions going to the merits.”

Dodds v. United States Dep’t of Educ., 845 F.3d 217, 221 (6th Cir. 2016) (citation and internal

quotation marks omitted). The first factor is often determinative:

       [C]ourts have often recognized that the first factor is traditionally of greater
       importance than the remaining three. See Roth v. Bank of the Commonwealth, 583
       F.2d 527, 537 (6th Cir. 1978). In fact, the Sixth Circuit has held that when the
       proponent of the injunctive relief has no chance of success on the merits of the
       claim, the Court may dismiss the motion without considering the other three factors.
       See Michigan State AFL–CIO v. Miller, 103 F.3d 1240, 1249 (6th Cir. 1997).
       Failure to do so is reversible error. See id.; Sandison v. Michigan High School
       Athletic Ass’n, 64 F.3d 1026, 1037 (6th Cir. 1995).

Stanley v. Ohio Dep’t of Rehab. & Corr., No. C2–02–178, 2002 WL 3140935, at *3 (S.D. Ohio

August 12, 2002) (denying motion for injunctive relief after evaluation only of chance of success

on the merits factor); see also City of Pontiac Retired Employees Ass’n, 751 F.3d at 430 (“When

a party seeks a preliminary injunction on the basis of a potential constitutional violation, the

likelihood of success on the merits often will be the determinative factor.”).

       While the Undersigned takes Plaintiff’s allegations regarding his mail seriously, he has not

shown a strong likelihood of success on the merits of these claims. (See supra at 13–14). And, in

cases like this one, “where a prison inmate seeks an order enjoining state prison officials, the

Undersigned is required to proceed with the utmost care and must be cognizant of the unique nature

of the prison setting.” Roden v. Floyd, No. 2:16-CV-11208, 2018 WL 6816162, at *2–3 (E.D.

Mich. Nov. 13, 2018), report and recommendation adopted, No. 16-11208, 2018 WL 6815620

(E.D. Mich. Dec. 27, 2018).

       Plaintiff may attempt to pursue his claims regarding his mail through an amended

complaint against Defendants. However, he has not met his heavy burden to show that the

                                                 21
extraordinary remedy of a preliminary injunction is warranted. It is therefore RECOMMENDED

that his Motion for a Preliminary Injunction, (Doc. 14), be DENIED.

     B. Discovery and Pleading-Related Motions

       Plaintiff has filed a Motion to Amend Relief Requested. (Doc. 32). That Motion is

GRANTED, and the Undersigned has considered Plaintiff’s requested relief in reaching its

decision. Defendants’ Motion to Strike, (Doc. 35), is therefore DENIED.

       Plaintiff has also filed a Motion for a Subpoena to Obtain Documentary Evidence, (Doc.

15), and a Motion for Production of Documents, (Doc. 33). These Motions are improper under

this Court’s local rules and the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 5(d)(1); S.D.

Ohio Civ. R. 37.2. “Objections, motions, applications, and requests relating to discovery shall not

be filed in this Court . . . unless counsel have first exhausted among themselves all extrajudicial

means for resolving the differences.” S.D. Ohio Civ.R. 37.2. “Pro se litigants are not exempt from

the procedural rules in civil litigation.” Mitchell v. Clayton, No. 13-11620, 2015 WL 71784, at *2

(E.D. Mich. Jan. 6, 2015); see, e.g., Perry v. Cousins, No. 15-CV-13930, 2016 WL 5941831, at

*2 (E.D. Mich. Oct. 13, 2016) (denying inmate’s motion for discovery, explaining that “his

discovery requests must first be directed to Defendant, not filed with the Court.”). Because there

is no evidence that Plaintiff first attempted to exhaust all extrajudicial means before filing these

Motions, Plaintiff’s Motions for discovery, (Docs. 15, 33), are DENIED without prejudice, and

Defendants’ Motion to Strike, (Doc. 36), is DENIED as moot.

   V. PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting



                                                  22
authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: October 31, 2019                              /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                               23
